AGREEMENT


This Agreement (this “Agreement”) is entered into as of March 27, 2012 (the
“Effective Date”) by and between CTS Corporation, an Indiana corporation (the
“Company”), and Vinod M. Khilnani (the “Executive”).


WHEREAS, Executive has indicated his intention to retire from the position of
Chief Executive Officer of the Company, and both the Company and Executive
desire to provide for an orderly transition of duties, responsibilities and
authority from Executive to the next principal executive officer of the Company
(the “New CEO”).


NOW, THEREFORE, in consideration of the mutual promises and the respective
covenants and agreements of the parties contained in this Agreement, and upon
the terms and subject to the conditions set forth in this Agreement, the parties
hereto hereby agree as follows:


Section 1.  Term of Transition and Duties. Subject to Section 3 below, Executive
shall serve as President and Chief Executive Officer (“CEO”) of the Company
through December 31, 2013 (or such later date as mutually agreed upon in writing
by the parties hereto) (the “Transition End Date”). Until the Transition End
Date, except as otherwise reasonably requested in writing by the Board of
Directors of the Company (the “Board”), Executive shall have such duties,
responsibilities and authority as are customarily incident to the principal
executive office of a publicly traded corporation, and shall assist the Company
with the identification of, hiring of and/or transition of duties,
responsibilities and authority to the New CEO to the extent reasonably requested
by the Board. Executive hereby agrees to resign from all directorships and
committee positions with the Company and its subsidiaries and affiliates
effective on the earlier of the Transition End Date or such date on which
Executive no longer serves as CEO.


Section 2.  Compensation.  Subject to Section 3 below, from the Effective Date
through the Transition End Date, the Company shall pay or provide to Executive:
(a) annual base salary at the annual rate in effect for Executive on the
Effective Date (“Base Salary”) in accordance with the Company’s general payroll
practices in effect from time to time; (b) annual performance-based cash
incentives determined by the Board’s compensation committee (the “Committee”) or
the Board on a basis no less favorable than that applicable to other senior
executives of the Company, with minimum, target and maximum annual incentive
opportunities equal to 0%, 100% and 200%, respectively, of Executive’s Base
Salary (“Annual Bonus”); (c) to the extent equity awards are provided to senior
executives of the Company, annual performance-based and time-based equity awards
on a basis no less favorable than that applicable to other senior executives of
the Company, with threshold, target and maximum performance-based equity awards,
and time-based equity awards, provided in amounts substantially equal in value
to those amounts disclosed for Executive in the “2011 Grants of Plan-Based
Awards” table (the “Proxy Table”) in the Company’s definitive proxy statement
for its 2012 Annual Meeting of Stockholders (“Equity Awards”); and (d) annual
executive perquisites in a form and amount substantially equivalent to those
provided to Executive for 2011 (“Perquisites”) (with all payments and benefits
under this Section 2(a) subject to applicable withholding). Subject to Section 3
below, from the Effective Date through the Transition End Date, Executive shall
be entitled to continued participation in the Company’s pension, retirement
savings, health and welfare and other employee benefit plans on a basis
consistent with that offered to other salaried employees of CTS, to the extent
permitted by law.


Section 3.  Intervening Termination Events.  In the event of Executive’s death
or Disability, or the termination of Executive’s employment by Executive, or the
termination of Executive’s employment by the Company for Cause, prior to the
Transition End Date, (a) this Agreement shall terminate, (b) Executive shall not
be entitled to receive any further payments or benefits under this Agreement
after the date of such death, disability or termination (excluding any amounts
that are accrued but unpaid), and (c) the terms of the Company’s employee
benefit and other plans will govern any right or entitlement that Executive or
Executive’s heirs or beneficiaries may have thereunder. If the Company
terminates Executive’s employment for any reason other than for Cause prior to
the Transition End Date, the Company will pay Executive on the 60th day after
the date of such termination a lump sum amount in cash equal to Base Salary,
plus Annual Bonus (at target levels), plus the value of Equity Awards (at target
levels based on disclosed values in the Proxy Table), plus the value of
Perquisites, Executive would have received or been granted if he had remained
employed under this Agreement from the date of such termination until the
Transition End Date. For purposes of Section 3, “Disability” and “Cause” are
used as defined in the CTS Corporation Executive Severance Policy (the
“Severance Policy”) in effect on the Effective Date.


Section 4.  Effect on Other Agreements and Arrangements. If Executive’s
employment with the Company terminates under Section 1 on the Transition End
Date, or if the Company terminates Executive’s employment for any reason other
than for Cause prior to the Transition End Date, Executive shall be entitled to
the payments and benefits provided for under paragraphs (2), (3) and (4) of
Section D of the Severance Policy; otherwise, the parties hereto hereby agree
that after the Effective Date, Executive will not be entitled to any other
payments or benefits provided for under the Severance Policy. This Agreement
shall have no effect as to, and Executive shall continue to be entitled to
indemnification to the extent provided under, the Director and Officer
Indemnification Agreement, dated as of November 6, 2008, between the parties
hereto.


Section 5.  Miscellaneous. This Agreement may be modified or terminated only in
a writing signed by both the parties hereto. It is the intent of the parties
hereto that the payments and benefits to be paid or provided to Executive under
this Agreement will not duplicate substantially similar payments or benefits
under any other agreement, policy, plan or arrangement of or with the Company,
except to the extent provided for herein. To the extent applicable, it is
intended that the compensation arrangements under this Agreement comply with
Section 409A of the Internal Revenue Code of 1986, as amended (“Section 409A”),
and this Agreement will be interpreted consistent with this intent. As used in
this Agreement, the term “termination of employment” and terms of similar import
will mean a “Separation from Service” within the meaning of Section 409A.
Notwithstanding any provision herein to the contrary, if Executive is a
“specified employee” (within the meaning of Section 409A and determined pursuant
to the identification methodology selected by the Company from time to time) on
Executive’s termination of employment and if any portion of the payments or
benefits to be received by Executive upon his termination of employment is
required to be delayed pursuant to the six-month delay rule set forth in Section
409A in order to avoid taxes or penalties under Section 409A, then such payments
or benefits that would otherwise be provided pursuant to this Agreement during
the six-month period immediately following Executive’s termination of employment
will instead be accumulated and paid or made available on the earlier of (a) the
first day of the seventh month following Executive’s termination of employment
and (b) Executive’s death. Each payment and benefit to be made or provided to
Executive pursuant to this Agreement will be considered a separate payment and
not one of a series of payments for purposes of Section 409A. Coverage provided
during one taxable year will not affect the degree to which coverage will be
provided in any other taxable year. This Agreement and all questions arising in
connection herewith shall be governed by the laws of the State of Indiana, with
venue in any court of competent jurisdiction located in the State of Indiana.


IN WITNESS WHEREOF, the undersigned parties have executed this Agreement as of
the date first written above.


CTS CORPORATION
       
By:            /s/ Richard G. Cutter      
Name:     Richard G. Cutter
Title:       Vice President Law & Business
Affairs, Corporate Secretary
 
EXECUTIVE
       
By:             /s/ Vinod M. Khilnani      
Name:      Vinod M. Khilnani


 
 